Silverman, J., and Kupferman, J. P.,
dissent in a memorandum as follows: We would reverse the order appealed from and grant defendant’s motion for summary judgment dismissing the complaint. Whether or not defendant’s statements were libelous, they were clearly qualified privileged, being made in his capacity as a trustee of the museum in relation to museum affairs, to persons who had a valid interest therein. No evidentiary facts are shown to indicate that defendant’s statements were actuated by personal malice or spite rather than a concern for the proper functioning of the museum and its affairs, however strong, and perhaps mistaken, the expressions of that concern.